
	

114 HR 5346 : Securing our Agriculture and Food Act
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5346
		IN THE SENATE OF THE UNITED STATES
		September 27, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to make the Assistant Secretary of Homeland Security for
			 Health Affairs responsible for coordinating the efforts of the Department
			 of Homeland Security related to food, agriculture, and veterinary defense
			 against terrorism, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing our Agriculture and Food Act. 2.Coordination of food, agriculture, and veterinary defense against terrorism (a)In generalTitle V of the Homeland Security Act of 2002 is amended by inserting after section 526 (6 U.S.C. 321o) the following new section:
				
					527.Coordination of Department of Homeland Security efforts related to food, agriculture, and
			 veterinary defense against terrorism
 (a)Program requiredThe Secretary, acting through the Assistant Secretary for Health Affairs, shall carry out a program to coordinate the Department’s efforts related to defending the food, agriculture, and veterinary systems of the United States against terrorism and other high-consequence events that pose a high risk to homeland security.
 (b)Program elementsThe coordination program required by subsection (a) shall include, at a minimum, the following: (1)Providing oversight and management of the Department’s responsibilities pursuant to Homeland Security Presidential Directive 9—Defense of United States Agriculture and Food.
 (2)Providing oversight and integration of the Department’s activities related to veterinary public health, food defense, and agricultural security.
 (3)Leading the Department’s policy initiatives relating to food, animal, and agricultural incidents, and the impact of such incidents on animal and public health.
 (4)Leading the Department’s policy initiatives relating to overall domestic preparedness for and collective response to agricultural terrorism.
 (5)Coordinating with other Department components, including U.S. Customs and Border Protection, as appropriate, on activities related to food and agriculture security and screening procedures for domestic and imported products.
 (6)Coordinating with appropriate Federal departments and agencies. (7)Other activities as determined necessary by the Secretary..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended—
 (1)by striking the items relating to sections 523, 524, and 525; and (2)by inserting after the item relating to section 522 the following new items:
					
						
							Sec. 523. Guidance and recommendations.
							Sec. 524.Voluntary private sector preparedness accreditation and certification program.
							Sec. 525. Acceptance of gifts.
							Sec. 526. Integrated public alert and warning system modernization.
							Sec. 527. Coordination of Department of Homeland Security efforts related to food, agriculture, and
			 veterinary defense against terrorism..
				
	Passed the House of Representatives September 26, 2016.Karen L. Haas,Clerk.
